Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-3, 5, 7-9, 11-14, 16-21, drawn to a method of generating γδ T cells having at least one down-regulated co-inhibitory receptor, the method comprising the steps of: (a) culturing a population of cells comprising γδ T cells with a phosphoantigen to expand the γδ T cells; and (b) culturing the expanded γδ T cells with artificial antigen-presenting cells expressing a Fc receptor, and an anti-CD3 antibody, and further drawn to a method of generating γδ T cells having at least one down-regulated co-inhibitory receptor, the method comprising the steps of: (a) culturing a population of cells comprising γδ T cells with a phosphoantigen to expand the γδ T cells; and (b) culturing the expanded γδ T cells with artificial antigen-presenting cells expressing a Fc receptor, and an anti-CD3 antibody, further comprising modifying the γδ T cells having at least one down-regulated co-inhibitory receptor to express a chimeric antigen receptor (CAR).

Group II, claim(s) 24 and 25, drawn to a γδ T cell having at least one down-regulated co-inhibitory receptor generated by the method of claim 1.

Group III, claim 33 drawn to a method of treating a patient with cancer comprising: administering to the patient, a therapeutically effective amount of γδ T cells having at least one down-regulated co-inhibitory receptor generated by a method comprising the steps of: (a) culturing a population of cells comprising γδ T cells with a phosphoantigen; (b) culturing the expanded γδ T cells with artificial antigen-presenting cells expressing a Fc receptor, and an anti-CD3 antibody.



The inventions lack unity of invention in view of the following teachings (all cited on an IDS):

CN105112370A discloses a two-step method of multiplying γδ T cells (i.e. Vγ9Vδ2) from PBMCs comprising:
• the first expansion of γδ T cells using 5 μM of zoledronic acid and 300 IU/ml of recombinant human IL-2 treated PBMC for 7 days (Abstract; Claims 1, 4-5, 7-10; Example 2; Paragraphs [0006], [0011]); and
• a second step comprising the co-culture with artificially modified gamma-irradiated K562 artificial antigen presenting cells (aAPCs) expressing Fc receptor CD64, CD86 and CD137L, an OKT3 (anti-CD3) antibody (Muromonab-CD3) and IL-2, as well as zoledronic acid for 14 days (Abstract; Paragraphs [0004], [0007], [0012], [0016]-[0018]; Examples 1, 3-6).  Said γδ T cells can be modified to express chimeric antigen receptor (CAR) that recognizes and kills tumour cells. It also discloses that K562 aAPCs express the FcγRI receptor which can interact with anti-CD3 antibodies to provide co-stimulatory signal for T cell proliferation. This procedure can cause rapid amplification of T lymphocytes amplified 1,000 times within 14 days (Abstract; Paragraphs [0002], [0022]).  It further exemplified an anti-EpCAM-CAR expressed in said yo cell that exhibits higher cytotoxicity against EpCAM-expressing colorectal cancer cells compared to control cells and the use of γδ cells and CAR for treatment of cancers.  It also discloses that the CAR construct comprises CD3 zeta (Abstract; Paragraph [0086]; Example 7; Figures 34 and 35).

Likewise, DU S-H. ET AL., 2016 discloses a method of expanding both γδ T cells and cytokine-induced killer (CIK) cells from PBMCs using Zometa, interferon-gamma (IFN-γ), IL-2, anti-CD3 antibody and engineered K562 feeder cells expressing CD64, CD137L and CD86.  The method involves a first step comprising stimulating the PBMCs with interferon-gamma and 5 μM Zometa (Zoledronic acid) on day 0, followed by addition of anti-CD3 (OKT3) antibody and IL-2 on day 1 for 7 days. The second step comprises the co-culturing of treated PBMCs with 
apoptosis. It also discloses the use of said cells to express CARs (e.g. anti-CD19) recognising tumour antigens comprising CD3 zeta domain and use of said CAR to cancers such as colorectal and ovarian carcinomas (Whole document especially abstract; Page 2, 3rd Paragraph; Page 7, 1st to 3rd Paragraphs; Page 17, 2nd Paragraph Figure 3A).

Similarly, CN105624107A discloses a method of expanding cytokine-induced killer cells (including γδ cells) comprising addition of interferon-gamma and zoledronic acid into a culture medium of PBMC followed by addition of OKT3 antibody and IL-2 to stimulate the PBMC for expansion. After initial expansion, the lymphocytes are mixed with feeder layer cells and zoledronic acid, OKT3 antibody and IL-2 are added to continually expand the lymphocytes. The feeder cells may be irradiated K562 cells expressing Fc receptor (e.g. CD64). This method expand the γδ T cells up to 600 times. It further mentioned that addition of anti-CD3 antibody cross-linked through binding to the Fc receptors expressed on feeder cells produces a costimulatory signal which stimulates T cell proliferation without causing premature apoptosis of T cells. A CAR expressing anti-CD19 scFv is electroporated into isolated immune cells and showed cytotoxicity against CD19-expressing lymphoma cell lines. It further discloses the use of said cells or cells expressing relevant CAR for immunotherapy of cancers (Abstract; Paragraphs [0002], [0012], [0017], [0023]-[0025], [0077]-[0083]; Examples 2-6; Table 3}.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644